Exhibit 10.3(a)

EIGHTH AMENDMENT TO

CREDIT AGREEMENT

This EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Eighth Amendment”) dated as of
August 29, 2017 is among GREEN PLAINS GRAIN COMPANY LLC, a Delaware limited
liability company (including in its capacity as successor by merger to Green
Plains Essex Inc., an Iowa corporation, the “Borrower”), the Lenders party to
the Credit Agreement (as defined below) and BNP PARIBAS, as Administrative
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings given to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, Green Plains Grain Company TN LLC, a Delaware limited
liability company, the Lenders, Sole Bookrunner, the Syndication Agent, the
Administrative Agent, the Collateral Agent, the Swing Line Lender and the
Issuing Lender are parties to a Credit Agreement dated as of October 28, 2011
(as amended, supplemented or otherwise modified from time to time prior to the
Effective Date (as defined in Section 2 below), the “Existing Credit Agreement”
and, as amended by this Eighth Amendment and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement, and the parties hereto have agreed to amend the Existing Credit
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments.

Upon the occurrence of the Effective Date (as defined in Section 2 below), the
Existing Credit Agreement is hereby amended as follows:

(a) Section 1.1 of the Existing Credit Agreement is amended by inserting the
following defined terms in appropriate alphabetical order:

“ABL Intercreditor Agreement”: means that certain ABL Intercreditor Agreement,
dated as of the date hereof, by and among, Administrative Agent, Borrower, and
Term Loan Collateral Agent, in substantially the form attached hereto as
Exhibit I, as the same may be from time to time amended, restated, supplemented
or otherwise modified in accordance with its terms and the terms of this
Agreement.

“Flood Plain Property”: any real property interest located in an area with a
flood zone determination subject to mandatory flood insurance acquisition
requirements of any applicable Governmental Authority.

“Mortgage”: any mortgage, deed of trust, deed to secure debt, or similar
instrument creating or perfecting a Lien securing the Obligations or any
guarantee of the Obligations on any real property interest owned or leased by
Borrower or any guarantor of the Obligations, including without limitation any
Pari Passu Mortgage.

 



--------------------------------------------------------------------------------

“Pari Passu Collateral”: the Term Loan Priority Collateral (as defined in the
Pari Passu Intercreditor Agreement).

“Pari Passu Collateral Agent”: the Pari Passu Collateral Agent (as defined in
the Pari Passu Intercreditor Agreement).

“Pari Passu Collateral Documents”: means Pari Passu Collateral Documents (as
defined in the Pari Passu Intercreditor Agreement).

“Pari Passu Guaranty”: the ABL Guaranty (as defined in the ABL Intercreditor
Agreement) whereby certain Affiliates of the Borrower guarantee the Obligations.

“Pari Passu Intercreditor Agreement”: the Term Loan Intercreditor and Collateral
Agency Agreement, dated as of the date hereof, by and among the Term Loan
Collateral Agent, the Administrative Agent, PNC Bank, National Association, Bank
of the West, ING Capital LLC, and certain Affiliates of Borrower, in
substantially the form attached hereto as Exhibit H, as the same may be from
time to time amended, restated, supplemented or otherwise modified in accordance
with its terms and the terms of this Agreement.

“Pari Passu Loan Documents”: means the Pari Passu Intercreditor Agreement, the
Pari Passu Collateral Documents, and any other agreement or instrument executed
in connection therewith.

“Pari Passu Mortgages”: any Mortgage that is a Pari Passu Collateral Document.

“Pari Passu Secured Parties”: means the ABL Claimholders (as defined in the Pari
Passu Intercreditor Agreement).

“Subordinated Liens Securing Term Loans”: has the meaning given in
Section 8.2(k).

“Term Loan Collateral Agent”: the Term Loan Collateral Agent (as defined in the
ABL Intercreditor Agreement).

“Term Loan Documents”: the Term Loan Documents (as defined in the ABL
Intercreditor Agreement).

“Term Loan Guaranty”: the Term Loan Guaranty (as defined in the ABL
Intercreditor Agreement) whereby the Borrower and certain of its Subsidiaries
guarantee the obligations of its Affiliates under the Term Loan Documents.

(b) The definition of “Affiliate” in Section 1.1 of the Existing Credit
Agreement is amended and restated in its entirety as follows:

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person (including, with
its correlative meanings, “controlled by” and “under common control with”) means
the power, directly or indirectly, either to (a) vote more than (i) with respect
to BioProcess Algae LLC, a Delaware limited liability company, 35% or (ii) with
respect to any other Person, 10%, of the securities or other equity interests
having ordinary voting power for the election of directors (or managers) of such
Person or (b) direct or cause the

 

- 2 -



--------------------------------------------------------------------------------

direction of the management and policies of such Person, whether by contract or
otherwise; provided, however, notwithstanding anything to the contrary, that
this definition may not be amended, restated, supplemented, or otherwise
modified unless and until the Administrative Agent has determined in its sole
discretion that such amendment, restatement, supplement, or other modification
will not adversely affect the rights of the Secured Parties under the ABL
Intercreditor Agreement or the Pari Passu Intercreditor Agreement.

(c) Clause (xii) of the definition of “Borrowing Base” in Section 1.1 of the
Existing Credit Agreement is amended and restated in its entirety as follows:

“(xii) 100% of the amount of all Indebtedness secured by Permitted Liens (other
than Subordinated Liens Securing Term Loans) to the extent encumbering assets
otherwise included in the Borrowing Base; minus”

(d) Clause (a) of the definition of “Change of Control” in Section 1.1 of the
Existing Credit Agreement is amended and restated in its entirety as follows:

“(a) Parent shall cease to own (directly or indirectly) and control,
beneficially and of record, collectively, at least fifty-one percent (51%) of
all outstanding Capital Securities of the Borrower, free and clear of all Liens
(other than Liens in favor of the Collateral Agent or the Pari Passu Collateral
Agent for the ratable benefit of the Secured Parties or Term Loan Collateral
Agent pursuant to the Term Loan Documents); or”

(e) The definition of “Default” in Section 1.1 of the Existing Credit Agreement
is amended and restated in its entirety as follows:

“Default”: any of the events specified in Section 9.1, in each case, whether or
not any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied, including without limitation any Unmatured
Event of Default (as such term is defined in the Term Loan Documents).

(f) The definition of “Loan Documents” in Section 1.1 of the Existing Credit
Agreement is amended and restated in its entirety as follows:

“Loan Documents”: this Agreement, the Notes, the Security Documents, the Fee
Letters, the Responsible Officer List, each Repurchase Intercreditor Agreement,
any Swap Intercreditor Agreement, any Subordination Agreement, the ABL
Intercreditor Agreement, the Pari Passu Intercreditor Agreement, the Pari Passu
Loan Documents, and any other document or instrument executed by the Loan
Parties in connection herewith or therewith.

(g) The definition of “Obligations” in Section 1.1 of the Existing Credit
Agreement is amended and restated in its entirety as follows:

“Obligations”: (a) the unpaid principal amount of, and interest (including,
without limitation, interest accruing after the maturity of the Loans and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans and
Reimbursement Obligations, and all other obligations and liabilities of the
Borrower to the Agents and the Secured Parties, and Swap Parties with respect to
Swap Contracts, whether direct or indirect, absolute or contingent, due or to
become due, or now

 

- 3 -



--------------------------------------------------------------------------------

existing or hereafter incurred, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Agents or to
the Lenders that are required to be paid by the Borrower pursuant to the terms
of the Loan Documents) or otherwise, in each case, which may arise under, or out
of or in connection with this Agreement, the Notes, the Security Documents, any
other Loan Documents, any Credit, any Swap Contract, and any other document
made, delivered or given in connection therewith or herewith, and (b) any
Guaranty Obligations of any guarantor of any Obligations set forth in Clause (a)
of this definition (including without limitation the Pari Passu Guaranty) and
any amounts other obligations and liabilities of any such guarantor in
connection therewith to the Agents and the Secured Parties, and Swap Parties
with respect to Swap Contracts, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred. For the
avoidance of doubt, Obligations includes all obligations of the Borrower under
Swap Contracts to any Person that was, at the time of entry into such Swap
Contract, a Lender or an Affiliate of a Lender.

(h) The definition of “Security Documents” in Section 1.1 of the Existing Credit
Agreement is amended and restated in its entirety as follows:

“Security Documents”: the collective reference to the Security Agreement, the
Account Control Agreements, each Warehouseman Agreement, the Collateral Access
Agreement, and all other security documents (other than the Pari Passu
Collateral Documents) hereafter delivered to the Collateral Agent granting a
Lien on any asset or assets of the Borrower to secure any of the Obligations. As
of the Closing Date, the Security Documents includes the documents listed on
Schedule 1.0D.

(i) The definition of “Total Liabilities” in Section 1.1 of the Existing Credit
Agreement is amended and restated in its entirety as follows:

“Total Liabilities”: at any time with respect to any Person, the amount which,
in accordance with GAAP, would be set forth opposite the caption “total
liabilities” on a balance sheet of such Person for such period. For the
avoidance of doubt, “Total Liabilities” shall include liabilities with respect
to commodity repurchase agreements but, for purposes of calculations of the
financial covenants contained in Section 8.17 of this Agreement, “Total
Liabilities” will be deemed not to include any of the Borrower’s Guaranty
Obligations under the Term Loan Guaranty.

(j) Section 4.15 of the Existing Credit Agreement is amended and restated in its
entirety as follows:

“4.15 Indemnity.

The Borrower agrees to indemnify each Lender (and solely with respect to
subsection (a) below, each prospective New Seasonal Line Lender) and to hold
each Lender (and solely with respect to subsection (a) below, each prospective
New Seasonal Line Lender) harmless from any actual loss or expense (including,
without limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender or prospective
New Seasonal Line Lender) which such Lender (and solely with respect to
subsection (a) below, each prospective New Seasonal Line Lender) may sustain or
incur resulting from (a) any failure by the Borrower in making a borrowing of,
Conversion into or Continuation of LIBO Rate Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, including, without limitation, LIBO Rate Loans that are

 

- 4 -



--------------------------------------------------------------------------------

Seasonal Line Loans that have been requested prior to the effectiveness of the
applicable Seasonal Line Commitment Period, (b) any failure by the Borrower in
making any prepayment after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, or (c) the making of a payment
or prepayment of LIBO Rate Loans (whether optional or mandatory, whether from
proceeds of Collateral, Pari Passu Collateral, or otherwise) on a day which is
not the last day of an Interest Period with respect thereto. A certificate as to
any amounts payable pursuant to this Section 4.15 submitted to the Borrower by
any Lender shall be presumptively correct in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of the
Loans, Reimbursement Obligations and all other amounts payable hereunder.”

(k) Section 5.5 of the Existing Credit Agreement is amended and restated in its
entirety as follows:

“5.5 No Legal Bar; No Burdensome Restrictions.

(a) The execution, delivery and performance of the Loan Documents, the
borrowings hereunder and the use of the proceeds thereof (a) will not violate
(i) any Requirement of Law in each case to the extent applicable or binding upon
the Borrower or any Subsidiary, or (ii) any Contractual Obligation of the
Borrower or any Subsidiary, and (b) will not result in, or require, the creation
or imposition of any Lien on any of its or their respective properties or
revenues pursuant to any such Requirement of Law or Contractual Obligation
(other than Liens created by the Security Documents in favor of the Collateral
Agent or Pari Passu Collateral Documents in favor of the Collateral Agent or
Pari Passu Collateral Agent, as applicable, or resulting in Subordinated Liens
Securing Term Loans).

(b) Neither any Loan Party nor any of its subsidiaries is a party to or bound by
any contract or law, compliance with which could reasonably be expected to have
a Material Adverse Effect or would impair the ability of (i) such Loan Party to
perform its obligations hereunder or under any of the other Loan Documents or
(ii) any Agent or any Secured Party to enforce any Obligations or realize upon
any of the Collateral or Pari Passu Collateral or the Pari Passu Collateral
Agent to realize upon any of the Pari Passu Collateral (in each case subject to
the terms and conditions of the ABL Intercreditor Agreement).”

(l) Section 5.14 of the Existing Credit Agreement is amended and restated in its
entirety as follows:

“5.14 Security Documents.

(a) (i) The provisions of each Security Document are effective to create in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid, and enforceable first priority Lien (subject to Permitted Liens)
in all right, title and interest of the Borrower in the Collateral and (ii) the
provisions of each Pari Passu Collateral Document are effective to create in
favor of the Collateral Agent or Pari Passu Collateral Agent, as applicable, for
the ratable benefit of the Secured Parties, a legal, valid, and enforceable Lien
(subject to Permitted Liens) in all right, title and interest of the Borrower in
the Pari Passu Collateral.

(b) (i) When proper financing statements have been filed in the offices in the
jurisdictions listed in Schedule 5.14, the Security Documents shall constitute a
Perfected Lien on all right, title and interest in the Collateral which can be
perfected by such filing in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, subject to the existence of

 

- 5 -



--------------------------------------------------------------------------------

Permitted Liens or otherwise under the Security Documents and, in the case of
such Liens which are Permitted Liens, the priority of such Liens, (ii) when
proper financing statements have been filed in the appropriate Governmental
Authority offices in each jurisdiction of formation for each guarantor of the
Obligations pledging Pari Passu Collateral pursuant to a Pari Passu Collateral
Document, the Pari Passu Collateral Documents shall constitute a perfected
second priority Lien on all right, title and interest in such Pari Passu
Collateral which can be perfected by such filing, in favor of the Pari Passu
Collateral Agent, for the ratable benefit of the Secured Parties, subject to the
existence of Permitted Liens or otherwise under the Pari Passu Collateral
Documents and, in the case of such Liens which are Permitted Liens, the priority
of such Liens, and (iii) when the Mortgages have been recorded or filed, as
applicable, in the county offices in each jurisdiction where Pari Passu
Collateral that constitutes real property is located, the Pari Passu Mortgages
shall constitute a second priority Lien in favor of the Pari Passu Collateral
Agent, for the benefit of the Secured Parties, on all right, title and interest
in such Pari Passu Collateral that constitutes real property, which can be
perfected by such recording or filing, as applicable, subject to the existence
of Permitted Liens or otherwise under the Pari Passu Collateral Documents and,
in the case of such Liens which are Permitted Liens, the priority of such Liens.

(c) Collateral included in the Borrowing Base at any time is subject to a
Perfected Lien at such time, subject only to the existence and priority of Liens
which are Permitted Liens.”

(m) A new Section 5.27 is hereby added to the Existing Credit Agreement to read
in its entirety as follows:

“5.27 Term Loan Guaranty. Each of Green Plains Inc. and the other Affiliates of
the Borrower that are guarantors of the obligations evidenced by the Term Loan
Documents (except for any ABL Priority Collateral Grantor (as defined in the
Pari Passu Intercreditor Agreement)) are party to and guarantors under the Pari
Passu Guaranty.

(n) Section 7.6 of the Existing Credit Agreement is amended and restated in its
entirety as follows:

“7.6 Maintenance of Property; Insurance.

Keep all property useful and necessary in its business in good working order and
condition; maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability and product liability) as are
usually insured against in the United States (or jurisdiction of organization of
the relevant Subsidiary) by companies engaged in the same or a similar business,
which insurance shall name the Administrative Agent as additional insured and
lender loss payee, in the case of property or casualty insurance, and as an
additional insured, in the case of liability insurance, in each case, without
liability for unpaid premiums; and (i) on the Closing Date and each year
thereafter on or before thirty (30) days prior to the expiration thereof,
furnish to the Administrative Agent, an insurance certificate to such effect,
and (ii) furnish to each Lender, upon written request, full information as to
the insurance carried. In addition, the Borrower or any guarantor, as
applicable, will obtain and maintain at all times flood insurance on each Flood
Plain Property owned by it subject to a Mortgage in such an amount as
Administrative Agent shall reasonably require, and naming Borrower or such
guarantor of the Obligations, as applicable, as insured, but in no event less
than the maximum amount of such insurance available under and otherwise
sufficient to comply with, as applicable, the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended, and in each case otherwise in
compliance with the requirements of the Loan Documents.”

 

- 6 -



--------------------------------------------------------------------------------

(o) Sections 7.8(i) and (j) of the Existing Credit Agreement are amended and
restated in their entirety as follows and a new Section 7.8(k) is hereby added
to the Existing Credit Agreement to read in its entirety as follows:

“(i) any casualty or other insured damage to any material portion of the
Collateral or Pari Passu Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral, the Pari
Passu Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding;

(j) any default, event of default, or other non-performance by a counterparty
under any Forward Contract of which the Borrower has notice or otherwise has
knowledge which has occurred or Borrower has been informed is reasonably likely
to occur, individually or in the aggregate with any other default, event of
default, or other non-performance under any other such Forward Contract, would
total $500,000 or more; and

(k) copies of any notices provided to the Pari Passu Collateral Agent relating
to or required under the Pari Passu Collateral Agreements.”

(p) Section 7.17 of the Existing Credit Agreement is amended and restated in its
entirety as follows:

“7.17 Further Assurances.

(a) Within three (3) Business Days, execute any further instruments and take
further action as Administrative Agent may request to perfect or continue the
Collateral Agent’s security interest in the Collateral or the Pari Passu
Collateral Agent’s security interest in Pari Passu Collateral or to effect the
purposes of this Agreement and the other Loan Documents.

(b) Prior to the effectiveness of any Mortgage, the Administrative Agent, the
Lenders and their respective attorneys, agents, and consultants each shall
have1:

(i) Completed any respective legal due diligence review with respect to such
Mortgage, the scope of any such due diligence review with respect to any Lender
to be determined by such Lender; and

(ii) Received, in each case in form and substance satisfactory to the
Administrative Agent and the Lenders:

(1) executed legal opinions of the applicable Borrower’s or guarantor’s special
counsel in the jurisdiction in which such real property interest is located as
the Administrative Agent, in its sole discretion, may require, such legal
opinion to cover such matters incident to such real property interest and Liens
thereon as the Administrative Agent and its counsel may reasonably require;

 

1  To be conformed to requirements in Pari Passu Collateral Documents

 

- 7 -



--------------------------------------------------------------------------------

(2) the street address or other identifying descriptions for such real property
interest;

(3) evidence that all of the requirements of Section 7.6 of this Agreement have
been satisfied with respect to the applicable real property interest to be
subject to such Mortgage, including without limitation;

(4) life-of-loan flood zone determination certificates from a third-party
vendor;

(5) with respect to any Flood Plain Property, such information and
certifications from the applicable Borrower with respect to such Floodplain
Property as the Administrative Agent or any Lender may request, including
without limitation, appraisals or other evidence of insurable value, copies of
flood insurance policies and payments with respect thereto, flood insurance
accord forms, and mortgagee and lender loss payee endorsements;

(6) at the request of the Administrative Agent, an environmental indemnity
agreement necessary to provide reasonable environmental indemnifications with
respect to such real property interest, made by Borrower and any applicable
guarantor in favor of the Secured Parties, or amendments, restatements,
supplements or other modifications to any such existing environmental indemnity
agreement;

(7) at the request of the Administrative Agent, fully-executed, complete copies
of all necessary title affidavits required by the applicable title company, to
allow such title company to issue the title policy and endorsements reasonably
required by Administrative Agent;

(8) at the request of the Administrative Agent, copies of all tax certificates,
reflecting payment of all ad valorem taxes currently due and payable with
respect to such real property interest;

(9) a Phase I environmental site assessment together with any additional Phase
II environmental site assessments, reports, remediation plans, or evidence of
other actions, recommended by such Phase I environmental site assessment, in
each case in form, substance, and scope acceptable to the Administrative Agent,
prepared by an environmental consultant or engineer reasonably acceptable to the
Administrative Agent, if applicable, and addressed to, or subject to, reliance
by the Secured Parties;

(10) ALTA compliant surveys of such real property interests prepared by a
surveyor reasonably acceptable to the Administrative Agent and addressed to or
subject to reliance by the Secured Parties; and

(11) such other documents and agreements as the Administrative Agent, in its
discretion, may reasonably request, including without limitation consents,
waivers, zoning variances, access agreements, affidavits, estoppels, and
subordination, nondisturbance, and attornment agreements.”

 

- 8 -



--------------------------------------------------------------------------------

(q) Section 8.1(b) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(b) Indebtedness under Swap Contracts entered into in the ordinary course of
business for hedging purposes and in accordance with the Risk Management
Policies, and in no event for speculative purposes, provided, that prior to
Borrower entering into any such Swap Contract, a Swap Intercreditor Agreement
shall be in effect and the Administrative Agent and the Lenders, in their
respective sole discretion, will be satisfied that the ABL Intercreditor
Agreement and the Pari Passu Intercreditor Agreement appropriately account for
Obligations resulting from any such Swap Contracts in any applicable payment
priority provisions, including if necessary pursuant to an amendment thereto;”

(r) Section 8.1(i) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(i) Indebtedness of the Borrower incurred under the Term Loan Guaranty or any
guaranty of Indebtedness incurred pursuant to a refinancing of Indebtedness of
the Borrower’s Affiliates evidenced by the Term Loan Documents, in each case to
the extent incurred in accordance with the ABL Intercreditor Agreement.”

(s) Section 8.2(g) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(g) Liens created pursuant to the Security Documents and Pari Passu Collateral
Documents;”

(t) Section 8.2(k) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(k) Liens (i) granted pursuant to the Term Loan Documents (and any permitted
refinancing thereof), to the extent in accordance with the ABL Intercreditor
Agreement and otherwise acceptable to Administrative Agent in its sole
discretion (“Subordinated Liens Securing Term Loans”) and (ii) Liens with
respect to easements, rights of way, zoning restrictions and other encumbrances
affecting real property subject to a Mortgage and that do not materially
interfere with or impair the use or operation thereof;”

(u) Section 8.3 of the Existing Credit Agreement is amended and restated in its
entirety as follows:

“8.3 Limitation on Guaranty Obligations.

“Create, incur, assume or suffer to exist any Guaranty Obligation except
Guaranty Obligations (a) in existence on the date hereof and listed on
Schedule 8.3 or any refinancings, renewals or extensions thereof which do not
result in an increase thereof and (b) pursuant to the Term Loan Guaranties;
provided, however, that Borrower will not make any payment with respect to the
Term Loan Guaranty unless (i) it has given the Administrative Agent at least 5
Business Days’ prior notice, (ii) no Default or Event of Default exists at the
time of such payment and no Default or Event of Default would result from the
making of such payment, and (iii) such payment is strictly in accordance with
the ABL Intercreditor Agreement.”

 

- 9 -



--------------------------------------------------------------------------------

(v) Section 9.1(c) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(c) The Borrower shall default in the observance or performance of any covenant
or agreement contained in Sections 7.1, 7.2(b), 7.2(c), 7.2(d), 7.3, 7.4, 7.5,
7.6, 7.7, 7.8, 7.10, 7.11 or 7.12 or SECTION 8 (other than Section 8.17) of this
Agreement, or any of the Security Documents or Pari Passu Collateral Documents;
or”

(w) Section 9.1(l) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(l) Borrower or any Subsidiary or Affiliate of Borrower shall be criminally
indicted or convicted under any Law that would reasonably be expected to lead to
a forfeiture of any Collateral or Pari Passu Collateral;”

(x) Section 9.1 of the Existing Credit Agreement is amended by (i) adding “or”
immediately following “Material Adverse Effect” in Clause (n) and (ii) adding
the following Clauses (o), (p), and (q) immediately following Clause (n):

“(o) (i) Any of the Pari Passu Loan Documents or any Lien thereunder shall
terminate or cease, for any reason, to be in full force and effect, or the
Borrower or any of its Affiliates shall so assert, (ii) the Lien created by any
of the Pari Passu Collateral Documents shall fail to constitute a second
priority Lien in favor of Pari Passu Collateral Agent for the ratable benefit of
the Secured Parties on all right, title and interest in the Pari Passu
Collateral, or (iii) any condemnation or similar proceeding shall be brought in
respect of any material portion of the Pari Passu Collateral; or

(p) The ABL Intercreditor Agreement or the Pari Passu Intercreditor Agreement
shall terminate or cease to be in effect or if any Person party thereto other
than the Administrative Agent attempts to terminate, or otherwise challenges the
validity of or its obligations under, the ABL Intercreditor Agreement or the
Pari Passu Intercreditor Agreement, as applicable; or

(q) Any specified “event of default” under any Term Loan Document, or any other
event or circumstance which would permit any holder of Indebtedness under the
Term Loan Documents to accelerate such Indebtedness (and/or the obligations of
Borrower or any of its Affiliates under the Term Loan Documents, including but
not limited to any Term Loan Guaranty) prior to the scheduled maturity or
termination thereof, shall occur (regardless of whether the holder of such
Indebtedness shall actually accelerate, terminate or otherwise exercise any
rights or remedies with respect to such Indebtedness);”

(y) Section 9.3 of the Existing Credit Agreement is amended and restated in its
entirety as follows:

“9.3 Application of Payments.

Except as expressly provided in this Agreement, all amounts received or
recovered under this Agreement or any other Loan Document, the exercise of
remedies by the Administrative Agent or the Collateral Agent under any of the
Loan Documents, liquidation of collateral or otherwise, shall be applied for the
benefit of the Secured Parties in the following manner (or as otherwise provided
in the Swap Intercreditor Agreement):

 

- 10 -



--------------------------------------------------------------------------------

(i) First, to the payment, pro rata, of all Obligations consisting of out of
pocket costs, reasonable expenses, reasonable fees, indemnities and other
amounts payable to the Administrative Agent and the Collateral Agent in their
respective capacities as such or incurred in connection with the administration,
enforcement, preservation or exercise of any rights or remedies under this
Agreement and the Loan Documents (including, without limitation, the reasonable
fees and disbursements of their respective counsel and agents);

(ii) Second, without duplication of amounts applied pursuant to clause First
above, to the payment in full in cash, pro rata, of interest and fees
constituting Obligations owing to Lenders (other than in their capacities as
Swap Parties), in each case ratably in accordance with the respective amounts
thereof then due and owing;

(iii) Third, to the payment in full in cash, pro rata, of the principal amount
of the Obligations owing to the Lenders (including, without limitation,
principal of Loans, Reimbursement Obligations, and obligations to cash
collateralize Credits) and any breakage, termination or other payments due to
Swap Parties under Swap Contracts and any interest accrued thereon, in each case
ratably in accordance with the respective amounts thereof then due and owing;

(iv) Fourth, to the payment in full in cash, pro rata, of all other Obligations;

(v) Fifth, to any party entitled thereto pursuant to the ABL Intercreditor
Agreement or the Pari Passu Intercreditor Agreement; and

(vi) Sixth, the balance to the Borrower or whosoever shall be lawfully entitled
thereto.”

(z) The last two sentences of Section 10.6 of the Existing Credit Agreement are
amended and restated in their entirety as follows:

“Without limiting the generality of the foregoing, neither the Administrative
Agent nor the Collateral Agent shall have any duty to monitor any Collateral,
including without limitation any Collateral used to calculate the Borrowing Base
or the reporting requirements or the contents of reports delivered by the
Borrower, or any Pari Passu Collateral. Each Lender assumes the responsibility
of keeping itself informed at all times.”

(aa) Section 10.10 of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“10.10 Collateral Matters.

(a) The Collateral Agent is hereby appointed as collateral agent and authorized
on behalf of all of the Secured Parties, without the necessity of any notice to
or further consent from the Secured Parties, from time to time to take any
action with respect to any Collateral or Pari Passu Collateral or the Loan
Documents which may be necessary to perfect and

 

- 11 -



--------------------------------------------------------------------------------

maintain perfected the security interest in and Liens upon the Collateral or
Pari Passu Collateral granted pursuant to the Loan Documents and such other acts
or omission with respect to the ABL Intercreditor Agreement, Pari Passu
Intercreditor Agreement, Pari Passu Loan Documents, and the Liens created
thereby as it deems appropriate in its sole discretion, including without
limitation entering into the ABL Intercreditor Agreement, Pari Passu
Intercreditor Agreement, or any Pari Passu Loan Document (provided, however,
that any consent of the Collateral Agent required for any amendment,
restatement, supplement, or other modification of the ABL Intercreditor
Agreement, Pari Passu Intercreditor Agreement, or any Pari Passu Loan Document
shall require the consent of the Required Lenders). In addition, each of the
Pari Passu Collateral Agent and Term Loan Collateral Agent is hereby appointed
as collateral agent and authorized on behalf of all of the Secured Parties,
without the necessity of any notice to or further consent from the Secured
Parties, from time to time to take any action with respect to any Pari Passu
Collateral or the Pari Passu Collateral Documents which may be necessary to
perfect and maintain perfected the security interest in and Liens upon the Pari
Passu Collateral granted pursuant to the Pari Passu Collateral Documents or the
Pari Passu Intercreditor Agreement, as applicable. The Collateral Agent is
hereby authorized to take any action with respect to the appointment of the Pari
Passu Collateral Agent or the Term Loan Collateral Agent as collateral agent
with respect to the Pari Passu Collateral as the Collateral Agent deems
necessary or desirable.

(b) The Secured Parties on behalf of themselves and their respective Affiliates
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien granted to or held by the Collateral Agent upon any
Collateral or Pari Passu Collateral (i) upon payment in full of all Loans and
all other Obligations known to the Collateral Agent, termination or Cash
Collateralization of all Credits and termination of all Commitments;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder or, with respect to any Pari
Passu Collateral, in accordance with the ABL Intercreditor Agreement or the Pari
Passu Intercreditor Agreement and the Pari Passu Collateral Documents; or
(iii) if approved, authorized or ratified in writing by all of the Lenders or
the Required Lenders in accordance with Section 11.1. The Secured Parties on
behalf of themselves and their respective Affiliates irrevocably authorize each
of the Pari Passu Collateral Agent and the Term Loan Collateral Agent, at its
respective option and in its respective discretion, to release any Lien granted
to or held by the Pari Passu Collateral Agent or the Term Loan Collateral Agent,
as applicable, upon any Pari Passu Collateral (1) upon payment in full of all
Loans and all other Obligations known to the Collateral Agent, termination or
Cash Collateralization of all Credits and termination of all Commitments;
(2) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder, with respect to any Pari
Passu Collateral, in accordance with the ABL Intercreditor Agreement or the Pari
Passu Intercreditor Agreement, as applicable, and the Pari Passu Collateral
Documents; or (3) if approved, authorized or ratified in writing by all of the
Lenders or the Required Lenders in accordance with Section 11.1. Upon request by
the Collateral Agent at any time, the Lenders shall confirm in writing the
Collateral Agent’s, Pari Passu Collateral Agent’s, or Term Loan Collateral
Agent’s authority to release particular types or items of Collateral or Pari
Passu Collateral pursuant to this Section 10.10(b), provided, that the absence
of any such confirmation for whatever reason shall not affect the Collateral
Agent’s, Pari Passu Collateral Agent’s, or Term Loan Collateral Agent’s rights
under this Section 10.10.

(c) The Collateral Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys in fact, including
without limitation the Pari Passu Collateral Agent or Term Loan Collateral Agent
with respect to the Pari Passu Collateral, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Collateral Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in fact selected by it with reasonable care, the Pari Passu Collateral
Agent, or the Term Loan Collateral Agent.

 

- 12 -



--------------------------------------------------------------------------------

(d) The Collateral Agent and the Issuing Lenders shall be entitled to all
rights, indemnities, and limitations on liability under this SECTION 10
available to the Administrative Agent to the same extent as if each reference to
the Administrative Agent in this SECTION 10 were a reference to the Collateral
Agent and the Issuing Lenders.”

(bb) Section 10.12 of the Existing Credit Agreement is amended by adding a new
Clause (c) as follows:

“(c) Each Secured Party hereby authorizes the Administrative Agent and the
Collateral Agent, on its behalf, to enter into the ABL Intercreditor Agreement
and the Pari Passu Intercreditor Agreement and any other agreements or
instruments necessary or reasonably desirable in connection therewith, and any
amendments, restatements, supplements, or other modifications of any of the
foregoing, and agrees to be bound by the terms of any of the foregoing, in each
case as so amended, restated, supplemented or otherwise modified.”

(cc) The introductory paragraph of Section 11.1(a) of the Existing Credit
Agreement is amended and restated in its entirety as follows:

“(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented, or modified except in accordance with the
provisions of this Section 11.1. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (x) enter into with the Loan Parties written amendments, supplements or
modifications hereto and to the other Loan Documents or (y) waive, on such terms
and conditions as the Required Lenders or the Administrative Agent, as the case
may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that (x) at the request of the Administrative
Agent or the Required Lenders, any such waiver, amendment, supplement, or
modification may be conditioned on receipt of an acknowledgement from the Term
Loan Collateral Agent that the rights of the Administrative Agent and Secured
Parties will not be adversely affected thereby or, if necessary the consent of
the Term Loan Collateral Agent, and (y) no such waiver and no such amendment,
supplement or modification shall:”

(dd) Section 11.1(a)(v) of the Existing Credit Agreement is amended and restated
in its entirety as follows:

“(v) amend, modify or waive any provision of this Section 11.1, or amend, modify
or waive any other provision of this Agreement specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
to make any determination or grant any consent hereunder, or change the
percentage specified in the definition of Required Lenders, or amend or modify
Sections 3.6, 4.11, 11.7(a) or any other provision of any Loan Document which
amendment or modification shall have the effect of modifying the pro rata
treatment of payments to or disbursements by the Lenders thereunder, or consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents or release all or
substantially all of the Collateral or release the Borrower or any Subsidiary
Guarantor (except such releases as are expressly permitted or required under
this Agreement, the ABL Intercreditor Agreement, or the Pari Passu Intercreditor
Agreement, other releases of Pari Passu Collateral, or releases of any guarantor
under the Pari Passu Guaranty) in each case without the written consent of all
of the Lenders, or”

 

- 13 -



--------------------------------------------------------------------------------

(ee) Section 11.5 of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“11.5 Payment of Expenses and Taxes.

The Borrower agrees (a) to pay or reimburse each of the Administrative Agent and
the Collateral Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay or reimburse
each Secured Party and each Agent for all its reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents or any
restructuring or “work-out” related hereto and thereto, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent following the occurrence and during the continuance of a
Default or an Event of Default, (c) to pay, indemnify, and hold each Secured
Party and each Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent (including the
determination of whether or not any such waiver or consent is required) under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Secured Party and each
Agent, and each of their respective officers, employees, directors, trustees,
agents, advisors, affiliates and controlling persons (each, an “Indemnitee”),
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, including, without limitation, any
indemnification obligations of any Indemnitee pursuant to the Pari Passu
Intercreditor Agreement or the Term Loan Intercreditor Agreement and the fees
and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) and other professional and settlement costs of each Lender,
each Issuing Lender and each Agent, with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents, and any such other documents, the issuance or providing of each
Credit, the making of each Loan and the use by the Borrower of proceeds of each
Loan and Credit, including, without limitation, any of the foregoing relating to
the violation of, noncompliance with or liability under, any Law applicable to
the operations of the Borrower, any of its Subsidiaries or Affiliates, or any of
the properties of such Persons or, regardless of any act or omission of any
Agent or Secured Party (including without limitation procurement of any
environmental site assessment) directly or indirectly arising from or
attributable to the use, generation, manufacture, production, storage, release,
threatened release, discharge, disposal, or presence of any hazardous materials
or other materials of environmental concern on, under, about or from any real
property subject to a Mortgage, whether existing or not existing and whether
known or unknown at the time of the execution hereof and regardless of whether
or not caused by, or within the control of Borrower or any of their Affiliates,
including without limitation (i) damages for personal injury, or injury to any
such property, neighboring properties, or natural resources occurring upon or
off any such property, foreseeable or unforeseeable, including, without
limitation, the cost of demolition and rebuilding of any improvements on such
real property, interest and penalties; (ii) the costs of any required or
necessary environmental investigation or monitoring, any repair, cleanup, or

 

- 14 -



--------------------------------------------------------------------------------

detoxification of any real property subject to a Mortgage, and the preparation
and implementation of any closure, remedial, or other required plans including
fees incurred for attorneys, consultants, contractors, experts and laboratories;
and (iii) liability to any third person or any governmental authority to
indemnify such person or governmental authority for cost expended in connection
with the items referenced in Clause (ii) immediately above (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”); provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final, nonappealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee. The
agreements in this Section 11.5 shall survive repayment of the Loans,
Reimbursement Obligations and all other amounts payable hereunder.”

(ff) Exhibit A to the Existing Credit Agreement is amended and restated as set
forth on Exhibit A attached hereto.

(gg) A new Exhibit H is added to the Existing Credit Agreement to read in its
entirety as set forth on Exhibit H attached hereto.

(hh) A new Exhibit I is added to the Existing Credit Agreement to read in its
entirety as set forth on Exhibit I attached hereto.

SECTION 2. Effectiveness of Amendment.

This Eighth Amendment shall become effective on the date (the “Effective Date”)
on which:

(a) each of the Borrower, the Administrative Agent, the Swing Line Lender, the
Issuing Lender, and the Lenders have duly executed and delivered to the
Administrative Agent, with a counterpart for each Lender, this Eighth Amendment;

(b) each of the parties to the ABL Intercreditor Agreement have duly executed
and delivered the ABL Intercreditor Agreement and the Administrative Agent shall
have received final executed copies thereof, effective as of the Effective Date;

(c) each of the parties to the Term Loan Intercreditor Agreement have duly
executed and delivered the Term Loan Intercreditor Agreement and the
Administrative Agent shall have received final executed copies thereof,
effective as of the Effective Date;

(d) the Administrative Agent has received the Term Loan Guaranty, executed and
delivered by the parties thereto, effective as of the Effective Date;

(e) the Administrative Agent has received a secretary’s certificate dated the
date hereof for each guarantor under the Pari Passu Guaranty, in form and
substance acceptable to the Administrative Agent, with appropriate insertions
and attachments (including, without limitation, incumbency information,
signature specimens and Governing Documents for each such guarantor),
satisfactory in form and substance to the Administrative Agent, executed by the
Secretary of the Borrower;

(f) the Administrative Agent has received certificates dated as of a recent date
from the Secretary of State or other appropriate authority, evidencing the good
standing of each guarantor under the Pari Passu Guaranty in the jurisdiction of
its organization;

 

- 15 -



--------------------------------------------------------------------------------

(g) the Administrative Agent shall have received the executed legal opinions of
Husch Blackwell LLP, counsel to the Borrower, in form and substance acceptable
to the Administrative Agent, with respect to the Pari Passu Guaranty;

(h) the Borrower shall have paid all of the Lead Arranger’s, the Administrative
Agent’s and the Secured Parties’ fees and the Lead Arranger’s and the
Administrative Agent’s legal fees invoiced in reasonable detail and all
reasonable out-of-pocket costs incurred in connection with this Eighth Amendment
and all due diligence in respect hereof; and

(i) the Borrower shall have delivered to the Administrative Agent such opinions
of counsel, authorization and organizational documents, certificates of good
standing, and all other documents, reports and information, in each case as the
Administrative Agent or the Lenders shall request.

SECTION 3. Effect of Amendment; Ratification; Representations; Post-Closing;
etc.

(a) On and after the Effective Date, this Eighth Amendment shall be a part of
the Credit Agreement, all references to the Credit Agreement in the Credit
Agreement and the other Loan Documents and Pari Passu Loan Documents shall be
deemed to refer to the Existing Credit Agreement as amended by this Eighth
Amendment, and the term “this Agreement”, and the words “hereof”, “herein”,
“hereunder” and words of similar import, as used in the Existing Credit
Agreement, shall mean the Credit Agreement as amended hereby. This Eighth
Amendment shall constitute a Loan Document.

(b) Except as expressly set forth herein, this Eighth Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Credit Agreement and the Credit Agreement and each of the other Loan Documents
and the Pari Passu Loan Documents is hereby ratified, reaffirmed, approved and
confirmed in all respects.

(c) In order to induce the Administrative Agent and the Lenders to enter into
this Eighth Amendment, Borrower represents and warrants to the Administrative
Agent and the Lenders that before and after giving effect to the execution and
delivery of this Eighth Amendment:

(i) the representations and warranties of Borrower set forth in the Credit
Agreement and in the other Loan Documents and the Pari Passu Loan Documents are
true and correct in all material respects as if made on and as of the date
hereof, except for those representations and warranties that by their terms were
made as of a specified date which were true and correct on and as of such date;
and

(ii) no Default or Event of Default has occurred and is continuing.

(d) Notwithstanding anything to the contrary contained in the Credit Agreement
or in any other Loan Document or the Pari Passu Loan Documents, any Collateral
or Pari Passu Collateral or Loan Document or Pari Passu Loan Document which is
or may be released (or terminated) upon termination of all Commitments (among
other things) shall not be released until the Seasonal Line Commitments are also
terminated and all Seasonal Line Loans shall have been repaid in full.

SECTION 4. Counterparts.

This Eighth Amendment may be executed by one or more of the parties to this
Eighth Amendment on any number of separate counterparts (including by facsimile
or email transmission of signature pages hereto), and all of said counterparts
taken together shall be deemed to constitute one and the same agreement. A set
of the copies of this Eighth Amendment signed by all the parties shall be lodged
with the Borrower and the Administrative Agent.

 

- 16 -



--------------------------------------------------------------------------------

SECTION 5. Severability.

Any provision of this Eighth Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 6. GOVERNING LAW.

THIS EIGHTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. WAIVERS OF JURY TRIAL.

EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS EIGHTH AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed as of the day and year first above written.

 

GREEN PLAINS GRAIN COMPANY LLC, as the Borrower

By:

  Green Plains Inc., its sole member

By:

  /s/ Michelle Mapes  

Name: Michelle Mapes

 

Title: EVP - General Counsel & Corp. Secretary

 

[Eighth Amendment to GPG Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BNP PARIBAS, as Administrative Agent, Swing Line Lender, Issuing Lender and a
Lender By:   /s/ Bradley Dingwall  

Name: Bradley Dingwall

 

Title: Director

By:

  /s/ Deborah P. Whittle  

Name: Deborah P. Whittle

 

Title: Director

 

[Eighth Amendment to GPG Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:   /s/ Charles Greenway  

Name: Charles Greenway

 

Title: Vice President

 

[Eighth Amendment to GPG Credit Agreement Signature Page]



--------------------------------------------------------------------------------

RABO AGRIFINANCE, INC., as a Lender By:   /s/ Deborah Asberry-Chua  

Deborah Asberry-Chua, Vice President

 

[Eighth Amendment to GPG Credit Agreement Signature Page]



--------------------------------------------------------------------------------

MACQUARIE BANK LIMITED, as a Lender By:   /s/ Robert Trevena  

Name: Robert Trevena

 

Title: Division Director

By:

  /s/ Nathan Booker  

Name: Nathan Booker

 

Title: Division Director

(Signed in Australia, POA Ref: #2468

dated 7 June 2017)

 

[Eighth Amendment to GPG Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:   /s/ Daniel Lamprecht  

Name: Daniel Lamprecht

 

Title: Managing Director

By:

  /s/ Renata Medeiros  

Name: Renata Medeiros

 

Title: Vice President

 

[Eighth Amendment to GPG Credit Agreement Signature Page]



--------------------------------------------------------------------------------

INTRUST BANK, N.A., as a Lender By:   /s/ Quinton E. Smith  

Name: Quinton E. Smith

 

Title: Commercial Lender

 

 

[Eighth Amendment to GPG Credit Agreement Signature Page]